Case 1:21-cv-00017-JPM Document 37 Filed 03/25/21 Page 1 of 1 PageID #: 402




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA


SAMANTHA WILLIAMS,

       Plaintiffs,

V.                                                   DOCKET NO. 21-CV-00017-DCJ-JPM


D'ARGENT FRANCHISING, LLC,
D*ARGENT CONSTRUCTION, LLC,                          JUDGE DAVID C. JOSEPH
D'ARGENT COMPANIES, LLC,
JUSTIN GIALLONARDO, and
XYZ INSURANCE COMPANY                                MAGISTRATE JOSEPH H. L. PEREZ-
                                                     MONTES
       Defendants.




                                            ORDER

       CONSIDERING the motion filed by Defendants to allow for the filing of Defendants'

Motion to Strike Portions of Plaintiff s Complaint under seal;

       IT IS ORDERED that Defendant's motion is GRANTED and the Defendants Motion to

Motion to Strike Portions of Plaintiffs Complaint and supporting Memorandum shall be filed

with the Court under seal.




                                                     JUDGE
